Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheldon Moore appeals the district court’s orders denying his “Motion to Compel Government to Honor Agreement and for Evidentiary Hearing on this Matter” and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Moore, No. 4:07-cr00048-RBS-TEM-3 (E.D. Va. Mar. 16, 2012 & Apr. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.